Citation Nr: 0946666	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  07-06 454A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her son




ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to January 
1970, including service in the Republic of Vietnam.  He died 
in June 2004.  The appellant is the Veteran's surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Philadelphia, Pennsylvania.

The appellant presented testimony at a Travel Board hearing 
chaired by the undersigned Acting Veterans Law Judge in May 
2009.  A transcript of the hearing is associated with the 
claims file.


FINDINGS OF FACT

1.  The Veteran died in June 2004, and the death certificate 
lists the cause of death as asphyxiation due to self-hanging.  
The death certificate also lists depression as a significant 
condition contributing to death. 

2.  The appellant has credibly asserted that the Veteran 
demonstrated psychiatric symptoms during and since service.  

3.  The Veteran had a psychiatric disorder, diagnosed as 
depression, which was present since service.  


CONCLUSION OF LAW

A disability that was incurred as a result of service 
contributed substantially to the cause of the Veteran's 
death.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. 
§ 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for the 
cause of the Veteran's death.  As such, no discussion of VA's 
duty to notify and assist is necessary.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
pre-existing injury in the active military, naval or air 
service.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
Sept. 14, 2009).  

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 
398, 405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu v. Derwinski, 2 Vet. 
App. at 494-95 (a lay person may provide eyewitness account 
of medical symptoms).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

In order to establish service connection for the cause of the 
Veteran's death, the evidence must show that a service-
connected disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  The 
issue involved will be determined by exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the Veteran.  Id.

The service-connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death is inherently one not related to the principal cause.  
In determining whether the service connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1). In order 
to be a contributory cause of death, it must be shown that 
there were "debilitating effects" due to a service connected 
disability that made the Veteran "materially less capable" of 
resisting the effects of the fatal disease or that a service 
connected disability had "material influence in accelerating 
death," thereby contributing substantially or materially to 
the cause of death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

The Veteran died in June 2004.  The death certificate lists 
asphyxiation due to self-hanging as the cause of death, with 
depression listed as a significant condition contributing to 
death.  

At the time of his death, service connection was not in 
effect for any condition.  As such, the Board will consider 
whether the Veteran's depression, which is already shown to 
have contributed to his death, may be a disability of service 
origin.  

The service treatment records are negative for complaints or 
findings or any psychiatric disorder.  Post-service medical 
records reveal a diagnosis of depression by VA in June 2004.

Despite the absence of medical evidence of psychiatric 
complaints or treatment in service, the appellant has 
consistently asserted that the Veteran began to display 
psychiatric symptoms while he was serving in Vietnam, with 
the Veteran sending her letters indicating that he was crying 
himself to sleep at night and in constant fear for his life.  
(See March 2006 statement and May 2009 hearing transcript).  
At her May 2009 Travel Board hearing, the appellant testified 
that the Veteran had told her he avoided reporting his 
psychiatric symptoms during service because he wanted to get 
out of the Army.  The appellant has also consistently 
asserted that the Veteran's psychiatric symptoms continued 
after his discharge from the service, and ultimately lead to 
his seeking treatment many years later.  The appellant is 
competent to describe the Veteran's psychiatric symptoms 
during and since service.  Espiritu, 2 Vet. App. at 494-95.  
Additionally, she has given the Board no reason to doubt the 
credibility of her assertions.

Despite the absence of service documentation of psychiatric 
complaints during service, the appellant has credibly 
reported that the Veteran's psychiatric symptoms began during 
service.  When viewed in light of the appellant's credible 
assertions that the Veteran's psychiatric symptoms continued 
after service, and post-service medical records reflecting a 
diagnosis of depression, which was found to have contributed 
to the Veteran's death, the Board concludes that, resolving 
all resolving all reasonable doubt in favor of the appellant, 
service connection for the cause of the Veteran's death is 
warranted.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).


ORDER

Service connection for the cause of the Veteran's death is 
granted.  


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


